NO. 07-08-0281-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                     OCTOBER 1, 2008

                           ______________________________


                             BRANDON LEWIS, APPELLANT

                                               v.

                           THE STATE OF TEXAS, APPELLEE


                         _________________________________

               FROM THE 154TH DISTRICT COURT OF LAMB COUNTY;

                       NO. 4270; HON. FELIX KLEIN, PRESIDING

                          _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                             ON ABATEMENT AND REMAND


       Following a plea of true on a motion to revoke probation, appellant Brandon Lewis

was sentenced to two years confinement. He has filed a notice of appeal from the trial

court’s judgment and sentence. The clerk’s record was filed on July 17, 2008, and the

reporter’s record on July 7. The clerk’s record does not contain the trial court’s certification
of appellant’s right of appeal as required by Rule 25.2(d) of the Texas Rules of Appellate

Procedure.1


      Consequently, we abate this appeal and remand the cause to the trial court for

further proceedings. On remand, the trial court shall utilize whatever means necessary to

secure a proper Certification of Defendant’s Right of Appeal in compliance with Rule

25.2(d). Once properly completed and executed, the certification shall be included in a

supplemental clerk’s record to be filed with the Clerk of this Court by October 31, 2008.


      It is so ordered.


                                         Per Curiam


Do not publish.




      1
          As of September 1, 2007, a defendant must sign and receive a copy of the
certification. Additionally, the new form provides certain admonishments to a defendant
not previously required. The proper form for the Trial Court’s Certification of Defendant’s
Right of Appeal is contained in Appendix D to the 2008 Rules of Appellate Procedure.

                                            2